292 S.C. 415 (1987)
357 S.E.2d 8
Vincent S. TOUSSAINT and Patricia W. Toussaint, Appellants
v.
Clem HAM, Individually and as Administrator of Bailey Memorial Hospital and Laurens District Hospital, Russell Emerson, James G. Ferguson, Edward M. Corley, Walter A. Sigman, Jr., W. Paul Culbertson, L.W. McClain, Michael R. Meeks, James L. Walker and Reese H. Young, Individually and as Directors of the Laurens County Health Care System and Laurens County Council, Respondents.
22723
Supreme Court of South Carolina.
Heard April 7, 1987.
Decided May 26, 1987.
Randall M. Chastain, Columbia, and A. Milling Blalock, Clinton, for appellants.
J. Michael Turner, Laurens, for respondents.
Heard April 7, 1987.
Decided May 26, 1987.
Per Curiam:
The circuit court granted respondents' 12(b)(6)[1] motion *416 and dismissed appellants' challenge to a bond referendum held in Laurens County. We reverse and remand.
A ruling on a 12(b)(6) motion to dismiss must be based solely upon the allegations set forth on the face of the complaint and the motion cannot be sustained if facts alleged and inferences reasonably deducible therefrom would entitle the plaintiff to any relief on any theory of the case. Brown v. Leverette, 291 S.C. 364, 353 S.E. (2d) 697 (1987). See also 5 C. Wright & A. Miller, Federal Practice and Procedure § 1357 (1969) (The question is whether in the light most favorable to plaintiff, and with every doubt resolved in his behalf, the complaint states any valid claim for relief. The complaint should not be dismissed merely because the court doubts that plaintiff will prevail in the action.).
We cannot agree with the lower court's view that appellants' amended complaint fails to allege facts sufficient to state a cause of action.
The circuit court's order granting the Rule 12(b)(6) motion is reversed and the case is remanded.
Reversed and remanded.
NOTES
[1]  Rule 12(b)(6), SCRCP.